Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant was not denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137).
The People concede that the defendant was illegally sentenced to consecutive indeterminate terms of imprisonment upon his convictions of counts one and three of the indictment charging him with criminal contempt in the first degree in violation of Penal Law § 215.51 (b) (ii). We agree. The proof adduced at trial was that both counts were based upon the same conduct (see Penal Law § 70.25 [2]; People v Ramirez, 89 NY2d 444; People v Laureano, 87 NY2d 640; People v Medina, 152 AD2d 602).
*352The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Santucci, J.P., Altman, Goldstein and Luciano, JJ., concur.